Case: 15-11067   Date Filed: 10/29/2015   Page: 1 of 2


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 15-11067
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 5:13-cr-00033-ACC-PRL-1



UNITED STATES OF AMERICA,

                                                          Plaintiff-Appellee,

                                   versus

GREGORY A. LEAF,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                             (October 29, 2015)

Before JORDAN, JILL PRYOR and BLACK , Circuit Judges.

PER CURIAM:
              Case: 15-11067    Date Filed: 10/29/2015   Page: 2 of 2


      Darlene Calzone Barror, appointed counsel for Greg Leaf, has filed a motion

to withdraw on appeal, supported by a brief prepared pursuant to Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). Our

independent review of the entire record reveals that counsel’s assessment of the

relative merit of the appeal is correct. Because independent review of the entire

record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and the district court’s denial of Leaf’s Fed. R. Civ. P. 60(b) motion

is AFFIRMED.




                                         2